DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al (US20170017871).
Re 21, Finn discloses a transaction card (2000A, Fig 20A), comprising: at least one overlay including a clear material, wherein the at least one overlay is configured to be laser engraved (2062); at least one bonding layer including polyethylene terephthalate (PET) (2022); a metal layer laminated to the at least one overlay via the at least one bonding layer and including tempered stainless steel (2020); and at least one chip hole (2008 and module recess) extending at least partially into one or more of the at least one overlay, the at least one bonding layer, or the 
RE 22, wherein the at least one overlay includes a first overlay (2062) and a second overlay (2072), wherein the at least one bonding layer includes a first bonding layer (2022) and a second bonding layer (2024), and wherein the metal layer is laminated to the first and second overlays via the first and second bonding layers, respectively (fig 20A).
RE 23, wherein the at least one overlay includes polyvinyl chloride (par 425).
RE 24, further comprising a security chip (2010) received within the at least one chip hole (par 395).
RE 25, further comprising at least one printed layer (2064), wherein the at least one printed layer is positioned between the at least one overlay and the at least one bonding layer (par 397).
Re 26, wherein the at least one chip hole extends through the metal layer, and wherein the at least one chip hole extends partially into the at least one printed layer such that the at least one chip hole terminates within the at least one printed layer (par 397, 400-404).
RE 27, wherein the at least one chip hole includes a first chip hole and a second chip hole, wherein the first chip holes extends through the at least one overlay, and wherein the second chip hole extends through the metal layer and partially into the at least one printed layer such that the second chip hole terminates within the at least one printed layer (par 396-397, 400-404).
RE 28, wherein the first chip hole has a first cross dimension, the second chip hole has a second cross dimension, and the second cross dimension is smaller than the first cross dimension (par 400).


RE 30, wherein at least one of the first and second overlays includes polyvinyl chloride (par 425).
RE 31, further comprising a security chip (2010) received within the at least one chip hole (par 395).
RE 32, wherein the at least one chip hole extends through the first overlay, the first printed layer, the first bonding layer, the metal layer, and the second bonding layer, wherein the at least one chip hole extends partially into the second printed layer such that the at least one chip hole terminates within the second printed layer (par 396-397).
RE 33, wherein the at least one chip hole includes a first chip hole and a second chip hole, wherein the first chip hole extends through the first overlay and partially into the first printed layer such that the first chip hole terminates within the first printed layer, and wherein the second chip hole extends through the first printed layer, the first bonding layer, the metal layer and the 
RE 34, wherein the first chip hole has a first cross dimension, the second chip hole has a second cross dimension, and the second cross dimension is smaller than the first cross dimension (par 400).

RE 35, Finn discloses a transaction card, comprising: at least one printed layer (2064, 2074); a metal layer (2020) laminated to the at least one printed layer; and at least one chip hole (2008) configured to receive a security chip (2010), wherein the at least one chip hole extends through the metal layer, and wherein the at least one chip hole extends partially into the at least one printed layer such that the at least one chip hole terminates within the at least one printed layer (fig 20A par 395-406).
Re 36, further comprising a security chip (2010) received within the at least one chip hole (2008) (par 395).
RE 37, wherein the metal layer includes a first metal side and an opposing, second metal side, wherein the at least one printed layer includes a first printed layer and a second printed layer, wherein the first and second printed layers are respectively positioned on the first and second metal sides of the metal layer, wherein the at least one chip hole extends through the first printed layer, and wherein the at least one chip hole extends partially into the second printed layer such that the at least one chip hole terminates within the second printed layer (par 396-397, 400-406).
RE 38, wherein the at least one chip hole includes a first chip hole and a second chip hole, wherein the first chip hole extends partially into the first printed layer such that the first chip hole terminates within the first printed layer, and wherein the second chip hole extends through the 
RE 39, wherein the first chip hole has a first cross dimension, the second chip hole has a second cross dimension, and the second cross dimension is smaller than the first cross dimension (par 400).
RE 40, wherein the first chip hole is concentric with the second chip hole (par 400).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christle I Marshall/
Primary Examiner, Art Unit 2887